Plaintiff's petition for rehearing is really one for a "clarification" of our decision, concerning the meaning and scope of which it is said that counsel are not in accord.
All that was said in the opinion was in support of the conclusion that plaintiff was not entitled to "credit for renewal premiums on the business written by special agents which is the subject matter of the main contest." That was the only issue for decision, the only one decided, and what we have said is not to be considered as an expression of opinion on any other that may arise.
For example, we had no occasion to and did not consider what effect, if any, the determinative contract had upon business written *Page 451 
by special agents in plaintiff's territory subsequent to the date of the contract. That issue, if it arises, will bring into the field of consideration for the first time the effect of the exclusive nature of plaintiff's rights in the territory assigned to him by the contract.
That and similar new issues will be for initial decision below, untouched by anything said by us on this appeal.
With this comment, the petition for rehearing is denied.